 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                     DISTRICT OF NEVADA
10

11    RONNIE MONEY COLEMAN,                           Case No. 3:19-cv-00172-RCJ-WGC
12                      Petitioner,                   ORDER
13           v.
14    WILLIAM GITTERE, et al.,
15                      Respondents.
16

17          Petitioner having filed an unopposed motion for extension of time (first request) (ECF No.

18   50), and good cause appearing;

19          IT THEREFORE IS ORDERED that petitioner's unopposed motion for extension of time

20   (first request) (ECF No. 50) is GRANTED. Petitioner will have up to and including June 25,

21   2021, to respond to the motion to dismiss (ECF No. 49).

22          DATED: May 24, 2021.
23                                                              ______________________________
                                                                ROBERT C. JONES
24                                                              United States District Judge
25

26

27

28
                                                     1
